Citation Nr: 0731538	
Decision Date: 10/05/07    Archive Date: 10/16/07

DOCKET NO.  05-18 603	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a respiratory 
condition, to include pulmonary asbestosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from September 1967 to July 
1971.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Petersburg, Florida (RO), which denied the benefit sought on 
appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran has submitted private medical records, dated in 
February 2002, diagnosing pulmonary asbestosis.  The records 
refer to a history of significant exposure to asbestos and a 
latency period of greater than 15 years between the time of 
exposure and the development of signs and symptoms of 
asbestos-related disease.

The veteran denies any known exposure to asbestos other than 
active duty.  He asserts that he was exposed to asbestosis 
while stationed on the USS Coral Sea from February 1970 to 
July 1971.  

The veteran acknowledges that he was an Aviation Storekeeper.  
However, he reports that while the ship was in dry dock from 
July 1970 to April 1971, his job consisted of grinding, 
chipping, removing bulkheads, pulling out lagging, and 
cleaning up all trash generated while in dry dock.  

The veteran's service personnel records corroborate his dates 
of service on the USS Coral Sea.  The USS Coral Sea CVA-43 
Association's website confirms that a complex overhaul was 
begun in July 1970.  

Despite the foregoing, it appears that the veteran's alleged 
exposure to asbestos has not been confirmed or denied through 
official channels as required.  See Department of Veterans 
Affairs, Veteran's Benefits Administration, Manual M21-1, 
Part VI, 7.21; DVB Circular 21- 88-8, Asbestos-Related 
Diseases (May 11, 1988).  
Accordingly, a request must be made to the Navy Medical 
Liaison office at the National Personnel Records Center 
(NPRC) to determine the likelihood, based on the evidence of 
record, of the veteran's exposure to asbestos.  Any further 
development deemed necessary by the information gained from 
the NPRC should be conducted.

Accordingly, the case is REMANDED for the following action:

1.  Contact the Department of the Navy 
Medical Liaison office of the NPRC in 
an effort to verify the veteran's 
alleged source of asbestos exposure.  A 
copy of the veteran's service personnel 
records, as well as a copy of the May 
2005 VA Form 9 on which he describes 
his alleged asbestos exposure, should 
be included.  

The Liaison Office should be asked to 
indicate whether it was likely that the 
veteran was exposed to asbestos while 
serving on the USS Coral Sea, including 
while it was in dry dock.  If no such 
opinion can be given, the service 
department should so state, and give 
the reason why.

2.  If, and only if, asbestos exposure 
in service is supported by the evidence 
of record, schedule the veteran for an 
examination by an appropriate VA 
examiner to determine the nature and 
current level of severity of any 
respiratory condition.  The claims file 
must be made available to and reviewed 
by the examiner.  The examination 
should comply with AMIE protocols for 
the appropriate examination.  


The examiner is asked to: 1) identify 
any respiratory condition, including 
asbestosis (if any); and 2) address 
whether it is at least as likely as not 
(50 percent or more likelihood) that 
any respiratory condition, including 
asbestosis, is related to asbestos 
exposure in service, taking into 
consideration any indication of 
asbestos exposure during service.

A complete rationale for all opinions 
expressed must be provided.  If the 
examiner finds it impossible to provide 
an opinion without resort to pure 
speculation, the examiner should so 
indicate.

3.  Thereafter, readjudicate the issue 
of entitlement to service connection 
for a respiratory condition, to include 
pulmonary asbestosis.  If the 
determination remains unfavorable to 
the veteran, he and his representative 
should be furnished a supplemental 
statement of the case which addresses 
all evidence associated with the claims 
file since the last statement of the 
case.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  This claim must be 
afforded expeditious treatment.  The law requires that all 
claims that are remanded by the Board of Veterans' Appeals or 
by the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY 
Veterans Law Judge, Board of Veterans' Appeals
Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



